Citation Nr: 0727160	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  The veteran also had service in the National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing at the RO in his May 2005 substantive appeal, but 
later withdrew this request in a letter to the RO dated June 
2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that he injured his back 
in service while lifting artillery shells.  The Board notes 
from the outset that the veteran provides conflicting 
accounts of where this injury occurred.

For example, the veteran indicates in a statement to VA dated 
October 2003 that he injured his back while lifting artillery 
shells from the back of an ammunition truck on June 5, 1950 
while stationed at Camp Kilmer, New Jersey.  The veteran 
later recounts the same summary of events in an undated 
military service questionnaire submitted to the National 
Archives and Records Administration (NARA). 

The veteran's notice of disagreement dated September 2004, on 
the other hand, suggests that the veteran injured his back 
while lifting artillery shells from the back of an ammunition 
truck while stationed in Germany.  Similarly, the veteran 
submitted a supplemental statement to VA in May 2005 after 
the Statement of the Case was issued.  In it, he stated "I 
was injured in Germany at a Ammo Dump and upon discharge of 
June 1950, I complained about my back at Camp Kilmer, N.J."    

The veteran also submitted a buddy statement in support of 
this contention.  The author of the buddy statement claimed 
to have been stationed with the veteran in Germany and 
witnessed the veteran injure his back while lifting boxes of 
artillery shells.  The author of the buddy statement reports 
that "I was the ammo Sargent at this time.  As I recall, the 
year was 1950 or 51."  

The Board notes that a notation on the veteran's DD-214 form 
indicates that he was awarded the Army of Occupation Medal 
(Germany).  The date of the award is not listed on the form.  
On remand, the RO should request additional information 
through the appropriate channels pertaining to the dates of 
service in Germany and verification of all periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) while in the National Guard.  The RO should also 
search for sick/morning reports for a back injury that 
occurred during the time frame that the veteran served in 
Germany if no additional service medical records or are found 
on remand.  

The claims file in this instance contains both private 
medical records as well as post-service VA treatment records.  
The Board notes that the private treatment records seem to 
attribute the veteran's low back disorder to a variety of 
events, notably motor vehicle accidents, work-related 
accidents, and even possibly a congenital problem.  A VA 
treatment note dated August 2006 diagnosed the veteran as 
having degenerative joint disease of the lumbar spine and 
attributed the disorder to the veteran's "injury on active 
duty in Germany." 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the veteran was not 
afforded a Compensation and Pension Examination (C&P) to 
determine the etiology of his low back disorder.

In addition, it is noted that the veteran receives medical 
care through the VA Outpatient Center in Viera.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the United States Court of Appeals for Veterans 
Claims held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Accordingly, the RO should request all VA medical records 
pertaining to the veteran's claimed low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
medical treatment records related to the 
veteran's claimed low back disorder that 
are dated from October 16, 2003, to the 
present from the Viera VA Outpatient 
Clinic and any other VA facilities that 
may have relevant records.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand.  

2.  The RO should attempt to verify 
through the appropriate agencies all 
periods of ACDUTRA and INACDUTRA for the 
veteran's periods of service with the 
National Guard (the veteran served with 
the National Guard from January 1949 to 
September 1950, June 1952 to January 1953, 
and June 1956 to June 1958).  The RO 
should also attempt to verify the dates of 
the veteran's service in Germany and then 
seek sick/morning reports for a back 
injury that occurred during that time 
period if the appropriate agencies do not 
locate additional service medical records 
or Surgeon General extracts pertaining to 
the veteran.  

3.  Upon completion of the actions listed 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination 
to determine the etiology of the veteran's 
claimed low back disorder.  Any 
appropriate testing should be conducted at 
this time.  The Board directs the 
examiner's attention to the VA treatment 
note dated August 2006 as well as the 
numerous private medical records contained 
in the claims file.  The examiner is asked 
to express an opinion as to whether the 
claimed low back disorder is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service, and specifically, to the 
lifting injury as alleged by the veteran.  
If the examiner determines that the 
current low back disorder is not related 
to the veteran's service, the examiner is 
asked to address the August 2006 VA nexus 
opinion contained in the claims file.  The 
examiner must provide a complete rationale 
for any stated opinion.  The claims folder 
should be made available to the examiner 
for review.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include a 
discussion of any and all relevant 
evidence submitted by the veteran's 
representative.  An appropriate period of 
time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



